Citation Nr: 1025128	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  05-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith







INTRODUCTION

The Veteran served on active military duty from June 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.

This appeal was previously before the Board in June 2009, when it 
was remanded for additional development.  Such development having 
been completed, the appeal has been returned to the Board for 
further review.

In a statement received by the RO in March 2008, the Veteran 
requested that his Travel Board hearing be cancelled.


FINDING OF FACT

The evidence does not show that the Veteran is unable to attain 
and/or maintain substantially gainful employment due to his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a May 2004 
letter issued prior to the initial adjudication of the claim.  
Additionally, the Veteran was informed of the law and regulations 
governing the assignment of disability ratings and effective 
dates in a March 2008 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also finds that the duty to assist provisions of the 
VCAA have been met in this case.  In accordance with the Board's 
June 2009 remand, the Veteran underwent pertinent VA examinations 
in August and September 2009.  Neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he is unemployable as a result of his 
service-connected disabilities.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of  
service-connected disabilities: Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The Veteran is service-connected for PTSD (rated at 50 percent), 
diabetes mellitus (rated at 20 percent), and peripheral 
neuropathy of the upper and lower extremities bilaterally (each 
rated at 10 percent).  In combination, his service-connected 
disabilities are rated as 80 percent disabling.  Thus, he meets 
the minimum schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).  However, the evidence must still show that the Veteran 
is unable to pursue a substantially gainful occupation due to his 
service-connected disability(ies).

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  The 
sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be 
considered are the Veteran's education, employment history and 
vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In the instant case, the evidence fails to show that the Veteran 
is unable to attain or maintain gainful employment due to 
service-connected disabilities.

The evidence shows that the Veteran has a 12th grade education, 
and that he has reported that he was last employed in 1991, 
before the grant of service connection for any disability.  (See 
the April 2004 Application for Increased Compensation Based on 
Unemployability).  The record reflects that, initially, the 
Veteran claimed that he was unemployable solely due to his 
service-connected PTSD.  However, in his May 2005 substantive 
appeal, he asserted that he was also unemployable due to his 
service-connected diabetes mellitus.  Although he asserts that 
his VA physicians have stated that he is unemployable as a result 
of his service-connected conditions (see August 2007 statement), 
VA treatment records from 2002 to 2009 are devoid of any such 
explicit assessment.  (One record dated in October 2008, includes 
the comment the care provider felt the Veteran was "deserving 
of" "unemployability +T+P SC.").

In October 2008, a VA examiner opined that the Veteran's PTSD 
symptoms, specifically his anxiety and tendency to withdraw when 
angered or distressed, may reduce his reliability and 
productivity; however he was unable to make any other statement 
about the Veteran's ability to obtain and maintain gainful 
employment without speculation since the Veteran had not worked 
since being laid off almost 20 years ago and this was not due to 
PTSD.

However, because no medical opinion addressing whether all the 
Veteran's 
service-connected disabilities rendered him unable to secure or 
follow a substantially gainful employment, the Board remanded the 
Veteran's claim in order to obtain a medical opinion addressing 
this issue.

In August and September 2009, in accordance with the Board's July 
2009 remand, the Veteran underwent a series of VA examinations to 
evaluate his
 service-connected PTSD, diabetes mellitus, and bilateral 
peripheral neuropathy of the upper and lower extremities, and to 
assess the extent of occupational impairment presented by these 
disabilities.  The record reflects that the claims file was 
reviewed in conjunction with all of the examinations.

The report of the August 2009 PTSD examination shows that the 
Veteran reported a usual occupation as a carpenter, mechanic, 
craftsman, and welder.  He reported that he had last worked as a 
mechanic but was laid off around 1990.  Thereafter, he had tried 
to do home repairs, but could not handle it emotionally.  Upon 
evaluation and review of the record, the examiner opined that the 
Veteran's PTSD symptoms did not preclude him from gaining or 
maintaining gainful employment.  Specifically, the examiner 
determined that, given the Veteran's history and presentation on 
examination, it seemed reasonable to assume that he would have 
interpersonal conflict with others and have difficulty being 
diplomatic with customers as a result of his PTSD, factors which 
may hinder work relationships with others, but that there was no 
evidence that this would preclude employment.  

The Veteran's diabetes mellitus and associated bilateral 
peripheral neuropathy of the upper and lower extremities was 
evaluated in September 2009.  Significantly, the report of his 
peripheral neuropathy examination reflects that the Veteran 
reported having had some temporary work and odd jobs after his 
lay-off in 1990.  Regarding the Veteran's diabetes, it was noted 
that the Veteran required dietary restrictions, but was not 
restricted in his ability to perform strenuous activities.  Upon 
clinical evaluation, the examiner opined that the Veteran's 
diabetes should not preclude either physical or sedentary 
employment.  In support of this determination, the examiner noted 
that the Veteran's diabetes was well controlled on oral agents 
and there was no complaint of hypoglycemia.  

With respect to the Veteran's peripheral neuropathy, the Veteran 
reported burning and numbness in his extremities, which the 
examiner noted resulted in an altered gait and difficulty picking 
up small objects.  Upon clinical evaluation, the examiner 
determined that while the Veteran had significant sensory loss in 
his bilateral upper and lower extremities, which would limit work 
with paper or small objects such as screws and paper clips, the 
Veteran's peripheral neuropathy should not preclude light duty or 
sedentary employment.  

The Veteran believes that he is unemployable based on his 
service-connected disabilities, but he is not medically qualified 
to provide such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to establish that a TDIU is 
warranted.

The Veteran's service-connected PTSD, diabetes, and peripheral 
neuropathy clearly impair his ability to work, but his ratings 
for these disabilities represent this very fact.  The record 
reflects that the Veteran's service-connected mental and physical  
disabilities are well-controlled with treatment, and that he has 
a high school education.  Furthermore, no medical opinion of 
record has been submitted suggesting that any of the Veteran's 
service-connected disabilities preclude him from any form of 
employment.  As such, the evidence fails to show that the 
Veteran's service-connected PTSD, diabetes mellitus, and 
bilateral peripheral neuropathy of the upper and lower 
extremities preclude him from participating in a substantially 
gainful occupation.  Therefore, the criteria for a TDIU have not 
been met, and the Veteran's claim is accordingly denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


